PD-0635-14
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
      January 20, 2015                                                        Transmitted 1/20/2015 8:58:34 AM
                                                                               Accepted 1/20/2015 11:53:07 AM
                                                                                                  ABEL ACOSTA
                                                                                                          CLERK


                                Nicholas “Nico” LaHood
                                    Criminal District Attorney
                                         Bexar County, Texas

                                                                                     January 20, 2015

MR. ABEL ACOSTA
Clerk of the Court
COURT OF CRIMINAL APPEALS OF TEXAS
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

Re:   Additional Citations
      Daniel James Weems v. State of Texas, No. PD-0635-14

Dear Mr. Acosta:

      Since this case was submitted on oral argument (November 19, 2014), the Court of Appeal

of California, Fourth Appellate District has issued a decision resolving a case with facts similar to

the present case before this Court. When deciding the fourth ground in the petition for

discretionary review, the State respectfully asks the Court to consider the opinion in People v.

Toure, No. E058915, 2015 Cal. App. LEXIS 2 (Cal. Ct. App. Jan. 5, 2015). In analyzing a point

of error regarding exigent circumstances, the court of appeal observed numerous factors. No

single factor appears to be dispositive of the court’s analysis; however, the court does focus on

the lack of cooperation on the part of the suspect and noted that the “situation facing the officers

was not one in which the sole consideration was the natural dissipation of alcohol in the blood as

the sole basis for finding an exigency.” Id. at *13–15. Accordingly, the court found that a



          Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                           (210) 335-2311
                                  For Victim Assistance call (210) 335-2105
compelled blood draw satisfied the exigency requirements of Schmerber and McNeely.

                                              Respectfully submitted,

                                                           /s/ Nathan E. Morey
                                              NATHAN E. MOREY
                                              Assistant Criminal District Attorney
                                              State Bar No. 24074756
                                              101 West Nueva, Suite 370
                                              San Antonio, Texas 78205
                                              Voice: (210) 335-2414
                                              Fax: (210) 335-2436
                                              Email: nathan.morey@bexar.org
                                              Attorney for the State of Texas
cc: JUSTIN A. FISCHER
    Attorney at Law
    State Bar No. 24065233
    8000 Interstate Highway 10 West, Suite 1500
    San Antonio, Texas 78230
    Voice: (210) 341-4070
    Fax: (210) 341-4459
    Email: justinfischerlaw@gmail.com
    Attorney for Appellant




         Paul Elizondo Tower  101 W. Nueva Street, 4th Floor  San Antonio, Texas 78205-3030
                                          (210) 335-2311
                                 For Victim Assistance call (210) 335-2105